Citation Nr: 0913136	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  01-09 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
depressive neurosis, to include a rating in excess of 10 
percent earlier than September 10, 2003.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The Veteran had active military service from March 1968 to 
March 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision.


FINDINGS OF FACT

1.  Prior to September 2003, the evidence fails to show that 
the Veteran's depressive neurosis caused occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.

2.  The evidence fails to show that the Veteran's depressive 
neurosis causes occupational and social impairment with 
reduced reliability and productivity.


CONCLUSION OF LAW

Criteria for a rating in excess of 30 percent for depressive 
neurosis, to include a rating in excess of 10 percent earlier 
than September 10, 2003, have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Codes (DC) 9435 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

During the course of this appeal, the rating for the 
Veteran's depressive neurosis was increased from 10 percent 
to 30 percent, effective September 10, 2003.

A 10 percent rating is assigned under 38 C.F.R. § 4.130, DC 
9435 when a depressive neurosis causes occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent disability rating is assigned when a depressive 
neurosis causes occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent disability rating will be assigned when a 
depressive neurosis causes occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 DC 9435.
Rating in excess of 10 percent earlier than September 10, 
2003

The Veteran contends that his service connected depressive 
neurosis was more severe than it was rated prior to September 
2003.  However, the evidence fails to show that prior to 
September 2003 the Veteran's depressive neurosis was of such 
severity as to warrant a 30 percent rating.  

The Veteran filed his claim for increase in April 2000 at 
which time he had recently stopped working after beginning 
intensive treatment for hepatitis C; which, according to 
Social Security Administration (SSA) records, left him 
weakened with diminished energy.  As such, the Veteran's 
inability to work during this time appears to be a result of 
physical limitations and not due to his service connected 
psychiatric condition.  The Veteran's physical problems were 
further exacerbated by his reluctance to use pain medication 
as a result of his past history of drug and alcohol 
addictions, which the Veteran had courageously overcome more 
than 30 years earlier through vigilant attendance of 
Alcoholics Anonymous (AA) meetings.    

In April 2000, the Veteran was evaluated by Dr. Appenfeldt, a 
private psychologist.  The Veteran made good eye contact, his 
mood was euthymic, and his affect was congruent.  No 
delusional material was elicited.  The Veteran was alert and 
oriented to person, place, and time.

The Veteran underwent a VA examination in May 2000 where it 
was noted that he had not worked since October 1998 when he 
began taking Interferon for his hepatitis C, but prior to 
that he had been an occupational therapist for nearly two 
decades.  The Veteran had been married once but got divorced 
in 1984.  Nevertheless, the Veteran appeared to be socially 
active, as it was noted that his friends continued to get him 
out of the house.  It was also noted that the Veteran had 
taken a long and active role in AA.  He prepared sandwiches 
and soup for himself and would go to dinner with friends 
after AA meetings.  The Veteran also reported that his 
medication was helping him avoid his tendency to withdraw 
socially.  It was also reported that the Veteran had a 
brother and sister who lived out of state, but who were 
supportive of the Veteran and would visit.

While the Veteran was noted to be depressed at his VA 
examination, he was nevertheless alert and oriented to 
person, place, and time, and his attention, concentration and 
memory were all within normal limits.  The Veteran's insight 
and judgment were good; and he voiced concerns about being 
unable to work as a result of his health problems.  The 
examiner noted that the Veteran was not working at that time, 
but he opined that if the Veteran were able to work it would 
probably reduce his depression (although the examiner 
conceded that this did not appear possible given the 
Veteran's physical ailments).  Nevertheless, as noted in an 
April 2001 treatment record, the Veteran remained motivated 
to work; and, in November 2001, a VA doctor stated that the 
Veteran was setting realistic goals for himself and appeared 
to be pursuing them at a good pace (which the doctor opined 
would actually improve the Veteran's depressive symptoms).  
Eventually, the Veteran was able to enroll in a Master's 
degree program in rehabilitation and mental health counseling 
which he completed in 2006.

Around the time of his VA examination, the Veteran was also 
enrolled in a group therapy class for people with hepatitis 
C; and the treatment records tend to show that the Veteran 
was supportive of the other group members and interacted 
well. 

SSA records also showed the Veteran to be quite active.  On 
an application form that was received in August 2000, the 
Veteran indicated that a friend would take him shopping once 
a week; that he would attend AA meetings at least once a 
week, and that he would go out with friends or relatives 
several times per week.

In February 2001, it was also noted that the Veteran 
continued to date a woman, although she had moved out of 
town.

In February 2002, the Veteran expressed some depression as a 
result of the anxiety from being the oldest person in his 
graduate school class, and by the higher level of work that 
was demanded at the graduate level.  Nevertheless, he was 
able to seek help from the younger students in his class.  In 
August 2002, the Veteran reported some anxiety as a result of 
school and financial pressures.



Training reports supplied by the Veteran's VA vocational 
rehabilitation counselor reveal that while the Veteran 
remained unemployed, he had good social support from family 
and friends.  In October 2002, the Veteran was involved in a 
serious motorcycle accident in which he broke both legs and 
an arm and which required 14 surgeries.  This accident 
delayed his completion of school, but he eventually returned 
after a prolonged absence.  

In June 2003, the Veteran reported that his mood was not good 
and he was isolating because of his difficulty getting 
around.  Nevertheless, the Veteran's AA friends still visited 
and would take him to meetings.  The Veteran was assigned a 
Global Assessment of Functioning (GAF) score of 60, 
indicating mild to moderate symptomatology.  [According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF scale includes scores ranging between zero and 100 
which represent the psychological, social, and occupational 
functioning of an individual on a hypothetical continuum of 
mental health- illness.  The GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability. See, e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  However, the GAF scores assigned in a case, like 
an examiner's assessment of the severity of a condition, is 
not dispositive of the rating issue; rather, the GAF score 
must be considered in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned. See 38 C.F.R. § 4.126(a).) (2008).]

The evidence of record demonstrates that prior to September 
2003 the Veteran had strong social and occupational pursuits.  
While the Veteran was clearly physically limited to the point 
that he was unable to work during the early years of his 
appeal, this was due largely to his physical problems (i.e. 
treatment for hepatitis C and then a debilitating motor 
vehicle accident), rather than to his service-connected 
psychiatric disability.  In fact, despite his physical 
limitations, the Veteran was remarkably able to successfully 
attend school, he had social outlets (such as his AA 
friends), and he had positive family relationships.  
Additionally, the Veteran was routinely found to be alert and 
oriented at his VA counseling sessions, and he showed an 
ability to work effectively in group therapy sessions.  As 
such, it cannot be said that prior to September 2003, the 
Veteran's depressive neurosis caused occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

Therefore, the evidence fails to show that a rating in excess 
of 10 percent is warranted prior to September 2003.

Rating in excess of 30 percent 

Effective in September 2003, the Veteran's disability rating 
for depressive neurosis was increased to 30 percent; based on 
a VA treatment record that showed his GAF score had decreased 
to 55, which is indicative of moderate psychiatric 
symptomatology.  The doctor stated that the motor vehicle 
accident had exacerbated the Veteran's dysthymic disorder.  
Nevertheless, even in this treatment record, it was noted 
that while the Veteran had some depression, his overall 
condition had been improved by Bupropion.  The Veteran had 
occasional hopeless feelings; but he still talked to his 
brother and was planning to return to AA meetings when he was 
physically able.  It was also noted that the Veteran's 
difficulty with ambulation prevented him from attending group 
therapy at that time.  However, even at this juncture, the 
Veteran was appropriately dressed and groomed; he made eye 
contact, he was alert and oriented; and his insight was 
fairly good.

Thereafter, the evidence reflects the Veteran worked hard and 
dedicated himself to overcoming the hardships that had been 
placed in his path, largely the result of physical problems 
related to his serious motor vehicle accident and his 
treatment for hepatitis C.  Despite being beset by these 
hardships, the Veteran was able to remain alcohol free, 
obtain a Master's degree, and find gainful employment despite 
having been told by doctors that he would likely never be 
employable.  Furthermore, the Veteran has commendably chosen 
a profession, vocational rehabilitation, in which he could 
help others; and he has been very successful at it, placing 
18 people into new jobs during his first year of employment.  
It is also noted that the Veteran has progressed through 
treatment to the point that the VA mental health clinic 
determined that the Veteran could be discharged from the 
program.  As such, despite his periodic struggles, a 
longitudinal review of the Veteran's claims file reflects 
success, rather than a worsening condition.  

More particularly, in December 2003, the Veteran reported 
that he was in the middle of finals, but he stated that he 
was doing all right.  The Veteran was assigned a GAF score of 
58 which was still indicative of moderate symptomatology.  
The Veteran reported that he had been forced to take a leave 
of absence from his Master's program due to surgeries and 
convalescence following the motor vehicle accident; but the 
Veteran was able to maintain some contact with his AA 
friends.  At the treatment session, the Veteran was well 
dressed and groomed; he was alert and oriented; and he had no 
gross deficit in memory.  The doctor indicated that the 
Veteran had some depression.

The Veteran underwent a VA examination in February 2005 at 
which he reported isolating more socially, and he was 
concerned because his grades had dropped somewhat.  However, 
the examiner found no impairment in thought processes or 
communication, and no inappropriate behavior was noted.  The 
Veteran's hygiene was good and he was able to attend to his 
basic activities of daily living.  The Veteran was alert and 
oriented to person, place, and time, and he denied any panic.  
His impulse control was good, but he had difficulty sleeping 
without medication.  The examiner assigned a GAF score of 55, 
indicating that the Veteran had a flat affect, few friends, 
and moderate difficulty in social and occupational 
functioning.

In December 2005, the Veteran underwent another VA 
examination, where he was well dressed and groomed and he was 
alert and oriented.  The Veteran's thought processes were 
logical and goal-directed, although it was noted that his 
symptomatology had worsened from the 10 percent rating, as he 
was having difficulty sleeping, severe fatigue, and feelings 
of helplessness and hopelessness.  The examiner opined that 
the depressive symptoms were so severe that he considered the 
Veteran to be unemployable from a psychiatric standpoint.  
The examiner assigned a GAF of 48 which is indicative of 
severe symptoms.

However, the conclusions recorded in this examination report 
appear to be at odds with the medical evidence of record.  
While the examiner indicated that the Veteran was 
unemployable, the Veteran was at that time enrolled in a 
Master's degree program at the University of South Florida 
(USF) and was working 20 hours a week at a VA internship 
(according to a November 2005 training report which was 
supplied by the Veteran's VA vocational rehabilitation 
counselor).   Furthermore, in May 2006, approximately 6 
months after he was found to be unemployable, the Veteran 
obtained his Master's degree and he then passed his licensing 
examination and actually found employment.  As such,  the 
findings of the VA examination do not align with the 
remainder of the medical evidence, and it will be weighted 
accordingly.  

Additionally, a VA treatment record from February 2006 noted 
that the Veteran reported doing better, although he stated 
that he was socially isolated outside of AA meetings which he 
attended twice per week.  The Veteran also reported that 
activities outside of his internship were quite limited, but 
he also noted that he would return from the internship 
totally exhausted.  The doctor assigned a GAF of 61 which was 
indicative of mild symptomatology. 

In March 2006, the Veteran reported feeling that he had made 
significant progress in psychotherapy; and the psychologist 
found that the Veteran displayed no signs of either a thought 
disorder or a psychotic process.  He was alert and oriented 
to person, place, and time and he displayed a good memory for 
both recent and old things.

In May 2006, the Veteran indicated that he was doing "all 
right."  It was noted that the Veteran had earned his 
Master's degree in mental health counseling, and was 
preparing for his licensing examination.  The Veteran 
reported that he remained socially reclusive, stating that 
his activities were limited to AA and looking for work.  
Nevertheless, the doctor assigned a GAF score of 61, which is 
indicative of mild symptomatology.  A GAF of 61 was assigned 
again in August 2006; and GAFs of 60 were assigned in 
November 2006 and again in March 2007.  Regardless, with the 
exception of the VA examination in December 2005, the GAF 
scores assigned to the Veteran were consistently indicative 
of mild or at most moderate symptomatology.

In March 2007, it was noted that the Veteran had passed his 
licensing examination, scoring in the upper 10 percent of 
people taking the test, and he was officially certified as a 
rehabilitation counselor.  It was noted that the Veteran was 
looking for work and had some contact with his brother and 
sister.

In April 2008, the Veteran indicated that he was "doing so-
so."  He was working in vocational rehabilitation and he 
indicated that intensive case management had been therapeutic 
for him.  The psychiatrist stated that it was enjoyable 
watching the Veteran's progress; and assigned a GAF of 60.

In July 2008, the Veteran indicated that he had just finished 
a year of on-the-job probation, and he remarked that things 
had been going pretty well as he had reportedly placed 18 
patients into new jobs.  The Veteran described a great deal 
of stability and he was agreeable to discharge to his primary 
care physician.  The psychiatrist assigned a GAF of 65.

Since September 2003, the Veteran's psychiatric 
symptomatology has been consistently evaluated as causing a 
mild to moderate impact (as indicated by GAF scores that have 
generally ranged between 60 and 65), with the limited 
exception of the VA examination in December 2005, the 
conclusions of which remain at odds with the other evidence 
of record.  As such, the findings of this VA examination are 
not considered to be reflective of the Veteran's condition.  

Since September 2003, the Veteran has overcome a devastating 
motor vehicle accident which left him extremely limited 
physically and he has managed to complete a Master's degree 
program and pass his certification examination; all while 
remaining steadfast in his battle against alcoholism.  In the 
last five years, the Veteran has even progressed to the point 
where the VA mental heath clinic found that he was no longer 
in need of their assistance, indicating that the Veteran 
could seek psychiatric treatment as needed from his primary 
care physician.

As such, the medical evidence fails to show that the 
Veteran's depressive neurosis has caused occupational and 
social impairment with reduced reliability and productivity.  
The Veteran is gainfully employed and he continues to have 
some social and familial interaction.  As such, a rating in 
excess of 30 percent is denied. 

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1). This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  
Nevertheless, letters sent to the Veteran in August 2004 and 
December 2006 informed him of what evidence was required to 
substantiate the claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  He was instructed 
to submit evidence showing that his depression had worsened, 
and he was asked to submit evidence of the impact that his 
worsened condition has had on his employment and daily life.  
Likewise, the  diagnostic codes pertaining to the depressive 
neurosis were provided in the September 2001 statement of the 
case, and the case since re-adjudicated.

Although the notice letters were not sent before the initial 
RO decision in these matters, the Board finds that the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Not only has the Veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and given ample time to respond, but 
the RO also readjudicated the case by way of supplemental 
statements of the case, issued most recently in November 
2008, after the notice was provided.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006).

Thus, the purpose behind the notice requirement has been 
satisfied and the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Next, VA has a duty to assist the Veteran in the development 
of the claim. This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA and private treatment records have been obtained, as have 
Social Security Administration records.  The Veteran was also 
provided with several VA examinations (the reports of which 
have been associated with the claims file).  Additionally, 
the Veteran testified at a hearing before the Board.  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  



ORDER

A rating in excess of 30 percent for depressive neurosis, to 
include a rating in excess of 10 percent earlier than 
September 2003, is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


